Opinion issued August 22, 2007
 







In The
Court of Appeals
For The
First District of Texas



NO. 01-04-01072-CR



GREGORY LEE VILLANUEVA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 21st District CourtBurleson County, Texas
Trial Court Cause No. 12742 (Count II)



 
O P I N I O N

 

	In a single proceeding, the trial court permitted the jury in trial court cause
number 12742 to convict appellant, Gregory Lee Villanueva, of both injury to a child
by act and by omission.  See Tex. Pen. Code Ann.  § 22.04(a)(1) (Vernon Supp. 2006). 
On June 8, 2006, this Court issued an opinion in appellate cause numbers 01-04-01070-CR and 01-04-01072, holding that appellant's right against double jeopardy was not
violated by his convictions on both counts of injury to a child by act and injury to a
child by omission.  See Villanueva v. State, 194 S.W. 3d. 146, 152-53 (Tex.
App.--Houston [1st Dist.] 2006), aff'd in part & rev'd in part, Nos. 0718-06, 0719-06,
2007 WL 1828766, at *5 (Tex. Crim App. June 27, 2007).
	Appellant filed petitions for discretionary review in the Court of Criminal
Appeals.  The Court of Criminal Appeals granted appellant's petitions for discretionary
review.  In an opinion issued on June 27, 2007, the Court of Criminal Appeals held that
"punishing the appellant in the same proceeding for injury to a child by act and injury
to a child by omission violated appellant's double-jeopardy protection."  See
Villanueva, 2007 WL 1828766, at * 5.  The Court of Criminal Appeals affirmed the
judgment of this Court in cause number 01-04-01070-CR, which had affirmed the trial
court's judgment of the conviction for Count I (injury to a child by act), and reversed
the judgment of this Court in cause number 01-04-01072-CR, which had affirmed the
trial court's judgment for Count II (injury to a child by omission).  The Court of
Criminal Appeals remanded our cause number 01-04-01072-CR to this Court with
instructions to vacate the trial court's judgment of appellant's conviction for Count II. 
	
Conclusion

	Accordingly, we vacate that portion of the trial court's judgment, signed July 21,
2004, pertaining to Count II, injury to a child by omission, and dismiss the portion of
the trial court cause (number 12742) relating to Count II.  			
 



						Tim Taft
						Justice

Panel consists of Justices Taft, Keyes, and Hanks.

Publish. See Tex. R. App. P. 47.2(b).